Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148070                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 148070
                                                                     COA: 317321
                                                                     Wayne CC: 09-027517-FC
  LEONARDROW LEWIS SMITH,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 24, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
           t0224
                                                                                Clerk